Exhibit 10.1

SUBSCRIPTION AGREEMENT

General Cannabis Corp
6565 E. Evans Avenue
Denver, CO 80224

Ladies and Gentlemen:

The undersigned (collectively, the “Investor”) hereby confirms its agreement
with you as follows:

1.

This Subscription Agreement, including the Terms and Conditions For Purchase of
Securities attached hereto as Annex I (collectively, this “Agreement”), is made
as of the date set forth below between General Cannabis Corp, a Colorado
corporation (the “Company”), and the Investor.

2.

The Company has authorized the sale and issuance to certain investors of shares
of its common stock (“Common Stock”) and warrants to purchase shares of its
Common Stock (“Warrants” and, together with the shares of Common Stock and the
Warrant Shares (as defined below), the “Securities”).  The offering and sale of
the Securities to the Investor (the “Offering”) shall consist of a minimum of
$2,185,000 of Securities and a maximum of $3,000,000 of Securities in the
aggregate.  The purchase price of the Securities (which, for the avoidance of
doubt, shall be the same at the First Closing (as defined below), the Second
Closing (as defined below) and, if applicable, the Third Closing (as defined
below)) shall be as follows: (i) each share of Common Stock shall be purchased
for a price per share equal to $0.3983 (such purchase price, the “Price Per
Share”); and (ii) for each one dollar invested by the Investor, such Investor
shall receive a Warrant to purchase a number of shares of Common Stock equal to
75% of the number of shares of Common Stock purchased by the Investor pursuant
to clause (i), at an exercise price per share equal to $0.5565.  The shares
issuable upon the exercise of the Warrants are referred to herein as the
“Warrant Shares.”  The form of the Warrant is attached hereto as Exhibit B.

3.

The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the number of
Securities set forth below for the aggregate purchase price set forth below.
 The Investor agrees that there are no closing conditions to the Investor’s
consummation of the purchases pursuant to the First Closing, the Second Closing
and, if applicable, the Third Closing, other than the bank of the Investor
processing the wire transfer request submitted by the Investor to such bank to
pay to the account designated by the Company the purchase price for the
Securities to be purchased by the Investor at the applicable Closing.  The
Securities shall be purchased pursuant to the Terms and Conditions for Purchase
of Securities attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein.

4.

The Investor understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Act”), by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Investor’s representations as expressed herein. The Investor understands
that the Securities are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Investor must
hold the Securities indefinitely unless they are registered with the Securities
and Exchange Commission (the “Commission”) and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available.  The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
which are outside of the Investor’s control, and which the Company is under no
obligation and may not be able to satisfy.

5.

The executed Warrant shall be delivered in accordance with the terms thereof.

6.

The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
FINRA rules) as of the Closing, and (c) neither the Investor nor any group of
Investors (as identified in a public filing made with the Commission) of which
the Investor is a part in connection with the Offering of the Securities,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis.

7.

Each party shall be responsible for its own expenses and costs incurred in
connection with the negotiation, documentation and execution of this Agreement
and the other agreements, and documents contemplated herein and therein.

[Signature page follows]




--------------------------------------------------------------------------------

First Closing Number of Shares of Common Stock: 2,008,536

First Closing Number of Warrants: 1,506,402

First Closing Purchase Price Per Share: $0.3983

First Closing Aggregate Purchase Price: $800,000

Second Closing Number of Shares of Common Stock: 3,477,278

Second Closing Number of Warrants: 2,670,958

Second Closing Purchase Price Per Share: $0.3983

Second Closing Aggregate Purchase Price: $1,385,000

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.







Dated as of: May 29, 2020




HERSHEY STRATEGIC CAPITAL, LP

INVESTOR

By:

Hershey Strategic Capital GP, LLC,

Its General Partner

By:  /s/ Adam Hershey                                           

Print Name: Adam Hershey

Title: Managing Member

Address: 6 Pompano Road

Rumson, New Jersey 07760




SHORE VENTURES III, LP

INVESTOR

By:

Hershey Management IV, LLC

Its General Partner

By:  /s/ Adam Hershey                                           

Print Name: Adam Hershey

Title: Managing Member

Address: 6 Pompano Road

Rumson, New Jersey 07760
















Agreed and Accepted

this 29th day of May, 2020:




GENERAL CANNABIS CORP




By:  /s/ Steve Gutterman                                           

Name: Steve Gutterman

Title: Chief Executive Officer




2




--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

OF

GENERAL CANNABIS CORP

1.

Authorization and Sale of the Securities.  Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2.

Agreement to Sell and Purchase the Securities.

2.1

At the Closings (as defined in Sections 3.1 and 3.2), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Securities set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

3.

Closings and Delivery of the Securities and Funds.

3.1

First Closing.  The completion of the purchase and sale of the initial $800,000
of the Securities (the “First Closing”) shall occur no later than May 29, 2020
(the “First Closing Date”).  At the First Closing, (a) the Company shall cause
the Transfer Agent to deliver to the Investor the applicable number of shares
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Warrant to purchase the applicable number of whole
shares of Common Stock as set forth on the signature page hereto, and (c) the
applicable aggregate purchase price for the Securities being purchased by the
Investor at the First Closing will be delivered by or on behalf of the Investor
to the account designated by the Company.

3.2

Second Closing.   The completion of the purchase and sale of the subsequent
$1,385,000 of the Securities (the “Second Closing”) shall occur no later than
June 5, 2020 (the “Second Closing Date”); provided that the Investor shall use
its best efforts to consummate the Second Closing prior to June 3, 2020;
provided further, that the Company may extend the Second Closing Date in its
sole and absolute discretion upon the Investor’s request.  The Investor may
allocate such investment at the Second Closing between Shore Ventures III, LP
and Hershey Strategic Capital, LP in its discretion. At the Second Closing, (a)
the Company shall cause the Transfer Agent to deliver to the Investor the
applicable number of shares set forth on the Signature Page registered in the
name of the Investor or, if so indicated on the Investor Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Investor, (b)
the Company shall cause to be delivered to the Investor a Warrant to purchase
the applicable number of whole shares of Common Stock as set forth on the
signature page hereto, and (c) the applicable aggregate purchase price for the
Securities being purchased by the Investor at the Second Closing will be
delivered by or on behalf of the Investor to the account designated by the
Company.  The Investor’s failure to purchase the Securities at the Second
Closing on the Second Closing Date shall constitute a breach of this Agreement
by the Investor; provided, that the foregoing shall not constitute a breach of
this Agreement by the Investor if the failure is due to the refusal by the bank
of the Investor to process the wire transfer request submitted by the Investor
to such bank to pay to the Company the purchase price for the Securities to be
purchased by the Investor at the Second Closing.  

3.3

Potential Third Closing.  The completion of the purchase and sale of the
subsequent $815,000 of the Securities (the “Third Closing” and, together with
the First Closing and the Second Closing, the “Closings”) shall be subject to
and conditioned upon the determination by the MED (as defined below) that Adam
Hershey is “Approved for Suitability” within one-year of the date of this
Agreement.  Upon the MED’s determination that Mr. Hershey is “Approved for
Suitability,” the Company shall immediately thereafter deliver written notice to
the Investor of the consummation of the Third Closing. The Third Closing shall
occur on the 10th business day following the Investor’s receipt of such written
notice by the Company (the “Third Closing Date”).  The amount of the Securities
to be purchased by the Investor at the Third Closing shall be $815,000 on the
Third Closing Date.  The Investor shall be bound to purchase such Securities at
the Third Closing upon the receipt of the Company’s written notice to consummate
the Third Closing.  The Investor may allocate such investment at the Third
Closing between Shore Ventures III, LP and Hershey Strategic Capital, LP in its
discretion. At the Third Closing, (a) the Company shall cause the Transfer Agent
to deliver to the Investor the applicable number of shares registered in the
name of the Investor, (b) the Company shall cause to be delivered to the
Investor a Warrant to purchase the applicable number of whole shares of Common
Stock, and (c) the applicable aggregate purchase price for the Securities being
purchased by the Investor at the Third Closing will be delivered by or on behalf
of the Investor to the account designated by the Company.  The Investor’s
failure to purchase the Securities at the Third Closing on the Third Closing
Date shall constitute a breach of this Agreement by the Investor, and the
Company’s failure to sell the Securities at the Third Closing on the Third
Closing Date shall constitute a breach of this Agreement by the Company;
provided, that the foregoing shall not constitute a breach of this Agreement by
the Investor if the failure is due to the refusal by the bank of the Investor to
process the wire transfer request submitted by the Investor to such bank to pay
to the Company the purchase price for the Securities to be purchased by the
Investor at the Third Closing.




--------------------------------------------------------------------------------




3.4

Conditions to the Company’s Obligations.  The Company’s obligation to issue and
sell the Securities to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Securities being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to each Closing.

3.5

Conditions to the Investor’s Obligations.  The Investor’s obligation to purchase
the Securities at the First Closing will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the First Closing Date.
 Upon the consummation of the First Closing, the parties agree that the
Investor’s obligation to purchase the Securities at the Second Closing (and, if
applicable, the Third Closing) shall be binding in all respects on the Investor
and there shall be no conditions precedent to such obligation of the Investor to
purchase the Securities at the Second Closing (and, if applicable, the Third
Closing), other than the bank of the Investor processing the wire transfer
request submitted by the Investor to such bank to pay to the Company the
purchase price for the Securities to be purchased by the Investor at the Second
Closing (and, if applicable, the Third Closing).  

4.

Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

4.1

The Investor (a) is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in shares presenting
an investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company and investments in
comparable companies, and (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the First Closing Date.
The Investor is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Act.

4.2

The Investor acknowledges that (a) the Investor has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

4.3

The Investor understands that nothing in this Agreement or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

4.4

Since the date on which the Investor was first contacted about the Offering, the
Investor has not engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving the
Company’s securities).  The Investor covenants that it will not engage in any
Short Sales at any time while holding any of the Securities acquired pursuant to
this Agreement until such time that (i) the Investor is no longer subject to the
beneficial ownership reporting requirements under Section 13 or Section 16 of
the Exchange Act (as defined below), (ii) the Investor no longer has the right
to a board observer or to designate a director on the Company’s Board of
Directors pursuant to Sections 6.1 and 6.2 hereof, and (iii) no such person
designated by the Investor as a board observer or a director pursuant to
Sections 6.1 and 6.2 hereof serves in such capacity.  Subject to the foregoing,
the Investor agrees that it will not use any of the shares acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws.  For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not against the box, and all types of
direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker dealers or
foreign regulated brokers.

5.

Representations and Warranties of the Company.

Subject to the Disclosure Schedules attached hereto as Schedule A, the Company
acknowledges, represents and warrants to, and agrees with, the Investor that, as
of the date of this Agreement:

5.1

Organization; Good Standing and Qualification; Subsidiaries. The Company and
each of its Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of the State of its jurisdiction of
incorporation or formation, as applicable, and has all requisite corporate or
company power and authority to carry on its business as




--------------------------------------------------------------------------------

now conducted and as proposed to be conducted. The Company and each of its
Subsidiaries is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure so to qualify would have a Material
Adverse Effect (as defined below) on its business or properties and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  “Material Adverse Effect” means a material adverse effect on (a)
the business, assets, properties, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Company; or
(b) the validity or enforceability of this Agreement and the Warrants
(collectively, the “Transaction Documents”).  Each entity of which the Company
owns ten percent (10%) or more of the outstanding voting securities (each a
“Subsidiary”) is listed in Exhibit 21.1 to the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2019. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any liens or encumbrances, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

5.2

Authorization. The Transaction Documents have been duly authorized by the Board
of Directors of the Company. The Transaction Documents when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies.

5.3

Effect of Agreement. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party, will not violate the charter
documents, bylaws or formation documents as applicable of the Company or any law
to which the Company is subject, or any judgment, award or decree or any
material indenture, material agreement or other material instrument to which the
Company is a party, or by which the Company or its properties or assets are
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under, any such indenture, agreement or other
instrument, or result in the creation or imposition of any lien of any nature
whatsoever upon any of the properties or assets of the Company, except to the
extent the effect thereof will not be materially adverse to the Company’s
ability to fulfill its obligations under the Transaction Documents to which it
is a party.

5.4

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby, do not and will not: (a) result in
a violation of the Company’s certificate or articles of incorporation, by-laws
or other organizational or charter documents, (b) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture, instrument or any
“lock-up” or similar provision of any agreement to which the Company is a party,
or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company or any Subsidiary is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect), nor is the Company otherwise in violation of, conflict with or
in default under any of the foregoing (other than federal law with respect to
the operation of the Company’s business in the cannabis industry).   In order
for the Company to execute, deliver or perform any of its obligations under the
Transaction Documents (other than any securities filings that may be required to
be made by the Company subsequent to any closing), there is no governmental
consent, authorization or order required to be obtained by the Company from any
court or governmental agency.

5.5

Legal Proceedings.  There is no order or action pending, or, to the knowledge of
the Company, threatened against or affecting the Company either (A) in
connection with the Company’s performance hereunder or (B) that would, if there
were an unfavorable decision, have or reasonably be expected to result in a
Material Adverse Effect. There is no matter as to which the Company, or, to the
knowledge of the Company, any affiliate of the Company has received any notice,
claim or assertion which otherwise has been threatened against or affecting the
Company that either (A) is in connection with the Company’s performance
hereunder or (B) would, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  

5.6

No General Solicitation; No Integrated Offering. Neither the Company nor any of
its affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Act) in connection with the offer or issuance of the Securities.
 Neither the Company, nor any person acting on its or their behalf, has directly
or indirectly made any offers or sales in any security or solicited any offers
to buy any security under circumstances that would require registration under
the Securities Act of the issuance of the Securities to the Investors. The
issuance of the Securities to the Investors will not be integrated with any
other issuance of the Company’s securities (past, current or future) for
purposes of any shareholder approval provisions applicable to the Company or its
securities.

5.7

Title.   The Company and its Subsidiaries have good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens and, except for
liens as do not materially affect the value of such property




--------------------------------------------------------------------------------

and do not materially interfere with the use made and proposed to be made of
such property by the Company or its Subsidiaries and liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company or its Subsidiaries is held under valid, subsisting and enforceable
leases with which the Company or its applicable Subsidiary is in compliance with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or its
Subsidiaries.

5.8

Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any Subsidiary has been refused any insurance
coverage sought or applied for, and the Company has no reason to believe that it
or any Subsidiary will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its applicable business at a cost that
would not materially and adversely affect the condition, financial or otherwise,
or the earnings, business or operations of the Company and its Subsidiaries,
taken as a whole.

5.9

Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate state regulatory
authorities necessary to conduct its businesses, and the Company has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.  Except such as have already been
obtained or the failure to obtain would not reasonably be expected to result in
a Material Adverse Effect, no certificates, authorizations and permits from any
state or local regulatory authorities are required to sell the Company’s
products to any cannabis growers, cultivators, dispensaries,
cannabis-infused-products producers, or other cannabis-related company
(including any company that “touches” the cannabis plant).

5.10

Compliance.  Neither the Company nor any of its Subsidiaries: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived) or (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority.

5.11

Issuance of the Securities.  The shares of Common Stock to be issued to the
Investor are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable,
free and clear of all liens or encumbrances imposed by the Company; and the
issuance of such shares is not subject to any preemptive or similar rights. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement.  The Warrants are
duly authorized and, when issued and paid for in accordance with this Agreement,
will be duly and validly issued. The Warrant Shares have been duly authorized,
and, when issued and delivered upon exercise of the Warrants against payment of
the exercise price with respect to the Warrants, will be fully paid and
non-assessable and will not be subject to any preemptive or similar rights. The
Company has duly authorized the reservation of the Warrant Shares.

5.12

Capitalization.  The capitalization of the Company is as set forth on Section
5.12 of the Disclosure Schedules.  

5.13

Exchange Act Reports; Financial Statements.  Since January 1, 2019 (the
“Reference Date”), the Company has filed all reports required to be filed by it
under the Act and the Exchange Act (the “SEC Reports”), or filed a valid
extension of such time of filing and has filed the SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports (the “Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. The Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the footnotes thereto, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. The
Company has never been an issuer subject to Rule 144(i) under the Act.

5.14

Tax Matters.  Since the Reference Date: (i) the Company and each of its
Subsidiaries has filed all U.S. federal, state, local and foreign tax returns
which are required to be filed by each of them and all such returns are true and
correct in all material respects, except for such failures to file which would
not have a Material Adverse Effect; (ii) the Company and each of its
Subsidiaries has paid all taxes required to be paid pursuant to such returns or
pursuant to any assessments received by any of them, and have withheld any
amounts which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party; and (iii) the Company and each of its
Subsidiaries has properly accrued all taxes required to be accrued and/or paid
pursuant to




--------------------------------------------------------------------------------

applicable law, except where the failure to accrue would not have a Material
Adverse Effect. To the knowledge of the Company, the tax returns of the Company
and its Subsidiaries are not currently being audited by any state, local or
federal authorities. Neither the Company nor any of its Subsidiaries has waived
any statute of limitations with respect to taxes or agreed to any extension of
time with respect to any tax assessment or deficiency.

5.15

Material Contracts.  The SEC Reports contain all material contracts, agreements,
commitments, arrangements, leases, policies or other instruments to which either
the Company or any of its Subsidiaries is a party or by which any of them is
bound, which are required to be filed pursuant to the Act or the Exchange Act
(the “Material Contracts”). The Material Contracts are valid and in full force
and effect, enforceable against the Company and any of the Subsidiaries party
thereto and, to the Company’s knowledge, against the other parties thereto.
Neither the Company nor any Subsidiary is in violation of, or default under (and
there does not exist any event or condition which, after notice or lapse of time
or both, would reasonably be expected to constitute such a default under), any
Material Contract, that would reasonably be expected to have a Material Adverse
Effect. To the Company’s knowledge, none of the other parties to any Material
Contract are in violation of or default under any Material Contract in any
material respect. Neither the Company nor any Subsidiary has received any notice
of cancellation or any written communication threatening cancellation of any
Material Contract which is currently in effect by any other party thereto.

5.16

Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it.

5.17

Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

6.

Covenants and Other Agreements of the Company.

6.1

Effective as of and subject to the Second Closing Date, the Company shall invite
Mr. Adam Hershey to attend all meetings of the Board of Directors in a nonvoting
observer capacity; provided, however, that such Mr. Hershey agrees in writing to
hold in confidence and trust and to act in a fiduciary manner with respect to
all information so provided; and, provided further, that the Company reserves
the right to withhold any information and to exclude Mr. Hershey from any
meeting or portion thereof if access to such information or attendance at such
meeting could reasonably be expected to adversely affect the attorney-client
privilege between the Company and its counsel or would result in disclosure of
trade secrets to Mr. Hershey.   The board observer right set forth in this
Section 6.1 shall terminate on the date on which Mr. Hershey or such other
individual designated by the Investor is appointed to the Company’s Board of
Directors or, if earlier, the date on which Hershey Strategic Capital, L.P. and
Shore Ventures III, LP no longer hold in aggregate at least one-half of the
shares of Common Stock purchased by them in aggregate pursuant to this Agreement
(without giving effect to the exercise of the Warrants).  

6.2

Subject to the consummation of the Second Closing, upon the earlier of December
31, 2020, or the closing of the Company’s pending acquisition of The Organic
Seed, LLC (doing business under the name Cannasseur) (or the termination of such
pending acquisition), the Company shall submit a formal request to the State of
Colorado’s Marijuana Enforcement Division (“MED”) to determine whether Mr.
Hershey is “Approved for Suitability.”  Upon the MED’s determination that Mr.
Hershey is “Approved for Suitability,” the Company’s Board of Directors shall
thereafter immediately appoint Mr. Hershey to the Company’s Board of Directors.
 Upon the MED’s determination that Mr. Hershey is not “Approved for
Suitability,” then the Investor shall have the right to designate a new
potential director to the Board of Directors (and the Company shall submit a
formal request to the MED to determinate whether any such new director is
“Approved for Suitability”) until such time as the MED determines that such
potential director is “Approved for Suitability,” at which time the Company’s
Board of Directors shall appoint such individual to the Board of Directors.  The
Company’s Board of Director shall nominate Mr. Hershey (or such other director
designated by the Investor) for re-election to the Company’s Board of Directors
at the Company’s annual stockholder meetings held in 2020, 2021 and 2022, as
applicable, provided that as of the date of each such annual meeting Hershey
Strategic Capital, L.P. and Shore Ventures III, LP continue to hold in aggregate
at least one-half of the shares of Common Stock purchased by them in aggregate
pursuant to this Agreement (without giving effect to the exercise of the
Warrants).  For the avoidance of doubt, the foregoing rights in this Section 6.2
to designate a director for election or re-election to the Company’s Board of
Directors shall terminate on the earlier of (i) the date immediately preceding
the Company’s annual meeting of stockholders in 2023, or (ii) the date on which
Hershey Strategic Capital, L.P. and Shore Ventures III, LP fail to hold in
aggregate at least one-half of the shares of Common Stock purchased by them in
aggregate pursuant to this Agreement (without giving effect to the exercise of
the Warrants).   The service on the Company’s Board of Directors by Mr. Hershey
or such other director designated by the Investor shall be subject to the
qualification and similar requirements applicable equally to all directors as
may be set forth from time to time in the Company’s bylaws or any applicable
director resignation policy of the Company.

6.3

In connection with and subject to the Second Closing, Mr. Hershey and the
Company shall enter into a consulting agreement, in substantially the form
attached hereto as Exhibit C, pursuant to which Mr. Hershey shall serve as a
strategy consultant to the Company.




--------------------------------------------------------------------------------




6.4

For so long as Mr. Hershey serves on the Company’s Board of Directors or as a
strategic consultant to the Company, the trading in the Company’s securities by
Hershey Strategic Capital, L.P. and Shore Ventures III, LP shall be subject to
the terms of the Company’s insider trading policy, including that any trades be
made during open trading windows under such policy.

6.5

The Company shall at all times while the Warrants are outstanding maintain a
reserve from its duly authorized shares of Common Stock of a number of shares of
Common Stock sufficient to allow for the issuance of the Warrant Shares.

6.6

The Company agrees: (i) if the Company applies to have the Common Stock traded
on any other trading market, it will include in such application the Warrant
Shares, and will take such other action as is necessary or desirable to cause
the Warrant Shares to be listed on such other trading market as promptly as
possible; (ii) it will comply in all material respects with the Company’s
reporting, filing and other obligations under the rules of the principal trading
market of the Common Stock; and (iii) for so long as the Board of Directors
determines that it remains advisable and in the Company’s best interest, the
Company will take all commercially reasonable actions necessary to continue the
listing and trading of its Common Stock on a trading market.

6.7

Until none of the Securities issued to the Investor remain outstanding, the
Company covenants to file all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. As long as any of the Securities
issued to the Investor remain outstanding, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Investor and make publicly available in accordance with Rule 144(c) under the
Act such information as is required for the Investor to be able to sell the
Securities under Rule 144 under the Act within the requirements provided
thereby. The Company further covenants that it will take such further action as
the Investor may reasonably request, to the extent required from time to time,
to enable the Investor to sell its Securities without registration under the Act
within the requirements of Rule 144.

6.8

The Company and the Investor hereby agree that the Company shall, during the
ninety (90) day period immediately following the Second Closing Date (the
“Negotiation Period”), endeavor to cause the holders of the promissory notes of
the Company having an outstanding balance in the amount of approximately
$2,331,000 as of the date hereof (the “Total Note Amount”) that are due on or
about January 31, 2021 (the “Existing Notes”), to extend the maturity date of
the Existing Notes to a date that is not earlier than January 31, 2022.  If, at
the end of the Negotiation Period, all of the Existing Notes have not been
amended to extend the maturity dates thereof as set forth in this Section 6.8,
then the Company shall issue to Hershey Strategic Capital, L.P. and Shore
Ventures III, LP, on a pro rata basis based on their investment in this
Offering, promptly (and in no event more than five (5) business days) following
the end of the Negotiation Period, warrants to purchase up to such number of
shares of Common Stock as is equal to the outstanding balance (as of the date
hereof) of the Existing Notes that were not extended in the manner set forth in
this Section 6.8 (subject to adjustment for stock splits, stock combinations and
similar events), with such warrants having an exercise price equal to the to
100% of the 30-day volume weighted average price of the Company’s Common Stock
on the last day of the Negotiation Period, provided that such exercise price
shall not be lower than $0.45 per share nor higher than $0.56 per share. So, by
way of example, if the maturity dates of Existing Notes with an outstanding
balance as of the date hereof of $1,000,000 have not been amended as set forth
in this Section 6.8 as of the end of the Negotiation Period, the Company shall
issue to Hershey Strategic Capital, L.P. and Shore Ventures III, LP, on a pro
rata basis, warrants to purchase up to one million shares of Common Stock
(subject to adjustment).

6.9

Participation in Future Financings and Related Matters.

(a)

Subject to the terms and conditions set forth in this Section 6.9 and until the
one-year anniversary of the Second Closing (but provided that the Investor
continues to hold not less than seventy-five percent (75%) of the total number
of shares of Common Stock purchased by the Investor pursuant to this Agreement
(without giving effect to any shares of Common Stock issuable upon exercise of
the Warrants), the Investor has the right to purchase from the Company an amount
of any securities that the Company may, from time to time, propose to issue and
sell (the “New Securities”) equal to the Investor’s percentage stake in the
Company  (the “Ownership Percentage”) (calculated as of the date of delivery of
such Notice of Issuance (as defined below)), which shall be equal to the number
of shares of Common Stock then held by the Investor (excluding any convertible
securities held by the Investor, including any Warrants), divided by the number
of shares of Common Stock then outstanding).  Notwithstanding the foregoing, the
foregoing participation right of the Investor shall only apply to the extent
such New Securities are actually issued by the Company.

(b)

In the event the Company proposes to undertake an issuance of New Securities, it
shall give the Investor written notice of its intention, describing the type of
New Securities and the price and terms upon which the Company proposes to issue
such New Securities (a “Notice of Issuance”). The Investor shall have three (3)
days from the date of delivery of a Notice of Issuance to the Investor to agree
to purchase a portion of the New Securities equal to the Investor’s Ownership
Percentage (calculated as of the date of delivery of such Notice of Issuance),
for the price and upon the terms specified in the Notice of Issuance. On or
prior to the expiration of such three (3) day period, the Investor shall deliver
a revocable written notice to the Company stating the quantity of New Securities
to be purchased by the Investor (the “Investor Response”).




--------------------------------------------------------------------------------




(c)

The Company shall have 120 days following the earlier of (i) the expiration of
the three (3) day period described in Section 6.9(b) and (ii) the delivery of
the Investor Response to sell or enter into an agreement to sell the New
Securities with respect to which the Investor’s right to purchase was not
exercised, at a price and upon terms no more favorable than those specified in
the Notice of Issuance. If the Company does not sell such New Securities or
enter into an agreement to sell such New Securities within such 120-day period,
then the Company shall not thereafter issue or sell any New Securities without
first offering such New Securities to the Investor in the manner provided in
Section 6.9(b).

(d)

For the sixty (60) day period following the Second Closing Date, the Company
agrees that it will not issue any debt securities without first obtaining the
written consent of the Investor; provided, however, that the Company may during
such sixty (60) day period (i) sell unsecured 15% promissory notes and warrants
(on substantially the same terms as previously issued by the Company on a Form
8-K filed on February 24, 2020), and (ii) for the avoidance of doubt, enter into
an exchange agreement with the holders of the Company’s warrants previously
issued by the Company as reported on a Form 8-K filed on June 4, 2019, pursuant
to which warrants are exchanged for new securities on terms approved by the
Company’s Board of Directors, and any transactions in the foregoing clauses (i)
and (ii) shall not be deemed “New Securities” for purposes of this Section 6.9
and the Investor shall have no consent rights over any such transactions during
such sixty (60) day period.

7.

Survival of Representations, Warranties and Agreements.  Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.

8.

Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid or (b) if delivered from outside the United
States, by International Federal Express, and will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed and (iii) if delivered by
International Federal Express, two business days after so mailed, and will be
delivered and addressed as follows:

if to the Company, to:




General Cannabis Corp

6565 E. Evans Avenue

Denver, CO 80224

Attn: Steve Gutterman, Chief Executive Officer




or at such other address or addresses as may have been furnished to the Investor
in writing, with copies to:




Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attn: Murray Indick and John Rafferty




if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

9.

Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

10.

Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

11.

Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

12.

Governing Law; Venue.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction. Each party agrees that all proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by this Agreement shall be commenced exclusively in the state and
federal courts sitting in the Southern District of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the Southern District of New York for the adjudication of any
proceeding related to this Agreement or the transactions contemplated hereby,
and hereby irrevocably waives, and agrees not to assert in any proceeding that
it is not personally subject to the jurisdiction of any such court, that
proceeding is improper or is an inconvenient venue for such proceeding.




--------------------------------------------------------------------------------




13.

Remedies.  The Investor acknowledges and agrees that the Company will be
irreparably damaged in the event any of the provisions of this Agreement are not
performed by the Investor in accordance with their specific terms or are
otherwise breached.  Accordingly, it is agreed that the Company shall be
entitled to an injunction to prevent breaches of this Agreement, and to specific
enforcement of this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state having subject matter
jurisdiction, provided, that the Company shall not be entitled to specific
performance if the applicable breach arises from the failure by the bank of the
Investor to process the wire transfer request submitted by the Investor to such
bank to pay to the account designated by the Company the purchase price for the
Securities to be purchased by the Investor at the applicable Closing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

14.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will constitute an original, but all of which, when taken together,
will constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Delivery of executed signature pages by facsimile transmission or pdf
shall constitute effective and binding execution and delivery of this Agreement.








